



Exhibit 10-b-10


ROCKWELL AUTOMATION, INC.
2012 LONG-TERM INCENTIVES PLAN
RESTRICTED STOCK AGREEMENT


To:    <first name> <last name>


In accordance with Section 4(c) of the Rockwell Automation, Inc. 2012 Long-Term
Incentives Plan (the Plan), <shares awarded> shares (Restricted Shares) of Stock
(as defined in the Plan) of Rockwell Automation, Inc. (Rockwell Automation) have
been granted to you, effective <award date> (award date), as Restricted Stock
(as defined in the Plan) upon the terms and conditions of this Restricted Stock
Agreement, subject in all respects to the provisions of the Plan, as it may be
amended. Capitalized terms used in this Agreement and not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan.


1.    Earning of Restricted Shares


(a)You will be deemed to have fully earned one-third of the Restricted Shares
(rounded to the nearest whole number) on the first anniversary of the award
date, one-third of the Restricted Shares (rounded to the nearest whole number)
on the second anniversary of the award date and the balance of the Restricted
Shares on the third anniversary of the award date, in each case if you continue
as an Employee from the date hereof until the anniversary of the award date in
the respective year.


(b)If you die or suffer a disability that shall continue for a continuous period
of at least six months during the period of your continuous service as an
Employee and prior to the third anniversary of the award date, then you shall be
deemed to have fully earned all the Restricted Shares subject to this Agreement
on the date of your death or the six month anniversary of your disability, as
the case may be.


(c)If during the period of your continuous service as an Employee and prior to
the third anniversary of the award date, (A) a Change of Control occurs, (B) all
Restricted Shares that are outstanding are assumed or substituted with
comparable awards by the successor corporation in such Change of Control or its
parent corporation and (C) within two years of such Change of Control your
employment is terminated (1) by reason of death or disability, (2) by you for a
Change of Control Good Reason or (3) by the Corporation other than for Cause,
you shall be deemed to have fully earned all the Restricted Shares subject to
this Agreement (and any substituted awards of restricted stock) on the date of
your separation from service. If during the period of your continuous service as
an Employee and prior to the third anniversary of the award date, (A) a Change
of Control occurs and (B) all Restricted Shares that are outstanding are not
assumed or substituted with comparable awards by the successor corporation in
such Change of Control or its parent corporation, then you shall be deemed to
have fully earned all the Restricted Shares subject to this Agreement on the
date of such Change of Control.




1





--------------------------------------------------------------------------------




(d)If your employment by Rockwell Automation terminates on or after the first
anniversary of the award date and prior to the third anniversary of the award
date by reason of your retirement, then you shall be deemed to have fully earned
a prorated portion of the Restricted Shares subject to this Agreement (rounded
to the nearest whole number) equal to the amount by which (i) the number of
Restricted Shares subject to this Agreement, multiplied by the percentage of
days in the three-year period ended on the third anniversary of the award date
during which you were an Employee, exceeds (ii) the number of Restricted Shares
earned before your retirement pursuant to Section 1(a). For purposes of this
Section 1, retirement means termination of employment with Rockwell Automation
after attaining age 65 and five (5) years of service or age 55 and ten (10)
years of service, except as otherwise determined by the Committee or the Chief
Executive Officer of Rockwell Automation or as otherwise may be required by
local law.


(e)If your employment by Rockwell Automation terminates for “cause” (as
reasonably determined by the Corporation), then you shall be deemed not to have
earned any of the Restricted Shares and shall have no further rights with
respect to the Restricted Shares or any Stock Dividends.


For purposes of this Section 1, if you receive severance payments in connection
with your separation from Rockwell Automation, you will be treated as not having
terminated your employment with Rockwell Automation until the last date on which
you are entitled to receive severance payments from Rockwell Automation, at
which time your employment by Rockwell Automation will be deemed terminated.


2.    Retention of Certificates for Restricted Shares


Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Stock or
other securities of Rockwell Automation or securities of another entity (Stock
Dividends) shall be delivered to and held by Rockwell Automation, or shall be
registered in book entry form subject to Rockwell Automation’s instructions,
until you shall have earned the Restricted Shares in accordance with the
provisions of Section 1. To facilitate implementation of the provisions of this
Agreement, you undertake to sign and deposit with Rockwell Automation’s Office
of the Secretary such documents appropriate to effectuate the purpose and intent
of this Restricted Stock Agreement as Rockwell Automation may reasonably request
from time to time.


3.    Dividends and Voting Rights


Notwithstanding the retention by Rockwell Automation of certificates (or the
right to give instructions with respect to shares held in book entry form) for
the Restricted Shares and any Stock Dividends, unless and until such shares have
been forfeited in accordance with Section 5, you shall be entitled to receive
any dividends that may be paid in cash on, and to vote, the Restricted Shares
and you shall be entitled to receive any Stock Dividends held by Rockwell
Automation (or subject to its instructions) in accordance with Section 2.




2





--------------------------------------------------------------------------------




4.    Delivery of Earned Restricted Shares


As promptly as practicable after (i) you shall have been deemed to have earned
the Restricted Shares in accordance with Section 1 and (ii) Rockwell Automation
has been reimbursed for all required withholding taxes in respect of your
earning all the Restricted Shares and Stock Dividends that you have been deemed
to have earned, Rockwell Automation shall deliver to you (or in the event of
your death, to your estate or any person who acquires your interest in the
Restricted Shares by bequest or inheritance) all or the part of the Restricted
Shares and Stock Dividends that you have been deemed to have earned.


5.    Forfeiture of Unearned Restricted Shares


(a)Notwithstanding any other provision of this Agreement, other than as provided
in Section 5(b), if at any time it shall become impossible for you to earn any
of the Restricted Shares in accordance with this Agreement, all the Restricted
Shares, together with any Stock Dividends, then being held by Rockwell
Automation (or subject to its instructions) in accordance with Section 2 shall
be forfeited, and you shall have no further rights of any kind or nature with
respect thereto. Upon any such forfeiture, the Restricted Shares, together with
any Stock Dividends, shall be transferred to Rockwell Automation.


(b)Notwithstanding any other provision of this Agreement, if Section 1(d) is
applicable, all of the unearned Restricted Shares, together with any Stock
Dividends thereon, then being held by Rockwell Automation (or subject to its
instructions) in accordance with Section 2 shall be forfeited, and you shall
have no further rights of any kind or nature with respect thereto. Upon any such
forfeiture, such unearned Restricted Shares, together with any Stock Dividends
thereon, shall be transferred to Rockwell Automation.


6.    Adjustments


If there shall be any change in or affecting shares of Stock on account of any
stock dividend or split, merger or consolidation, reorganization (whether or not
Rockwell Automation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property,
there shall be made or taken such amendments to this Agreement or the Restricted
Shares as the Board of Directors may deem appropriate under the circumstances.


7.    Transferability


This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Restricted Shares, and any Stock Dividends,
shall be deliverable during your lifetime only to you.


8.    Beneficiary Designation


3





--------------------------------------------------------------------------------






You explicitly agree that the beneficiary designated in your designated
beneficiary plan, if any, in your Schwab One Brokerage account linked to your
Equity Award Center account will apply to your Equity Award Center account. This
includes, without limitation, the Restricted Shares and any equity awards
outstanding as of the date hereof, unless you submit to Charles Schwab a written
revocation of the designated beneficiary with respect to your Equity Award
Center account.


9.    Withholding


Rockwell Automation shall have the right, in connection with the delivery of the
Restricted Shares and any Stock Dividends subject to this Agreement, (i) to
deduct from any payment otherwise due by Rockwell Automation to you or any other
person receiving delivery of the Restricted Shares and any Stock Dividends an
amount equal to any taxes required to be withheld by law with respect to such
delivery, (ii) to require you or any other person receiving such delivery to pay
to it an amount sufficient to provide for any such taxes so required to be
withheld, or (iii) to sell such number of the Restricted Shares and any Stock
Dividends as may be necessary so that the net proceeds of such sale shall be an
amount sufficient to provide for any such taxes so required to be withheld.


10.    No Acquired Rights


You acknowledge, agree and consent that: (a) the Plan is discretionary and
Rockwell Automation may amend, cancel or terminate the Plan at any time; (b) the
grant of the Restricted Shares subject to this Agreement is a one-time benefit
offered to you and does not create any contractual or other right for you to
receive any grant of Stock as Restricted Stock or benefits under the Plan in the
future; (c) future grants, if any, shall be at the sole discretion of Rockwell
Automation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) your participation in the Plan is
voluntary.


11.    Applicable Law


This Agreement and Rockwell Automation’s obligation to deliver Restricted Shares
and any Stock Dividends hereunder shall be governed by and construed and
enforced in accordance with the laws of Delaware and the Federal law of the
United States.




4





--------------------------------------------------------------------------------




12.    Entire Agreement.


This Agreement and the Plan embody the entire agreement and understanding
between Rockwell Automation and you with respect to the Restricted Shares
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Restricted Shares
other than those expressly set forth in this Agreement and the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern.


Dated: _____________


ROCKWELL AUTOMATION, INC.




By:    
Rebecca W. House
Senior Vice President,
General Counsel and Secretary




Agreed to this ____ day of __________




_____________________________________
Name:




5



